 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Interim Class Counsel
 8

 9
                              UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                 SAN FRANCISCO DIVISION
12
     IN RE CALIFORNIA BAIL BOND                Master Case No. 3:19-CV-000717-JST
13   ANTITRUST LITIGATION                      DECLARATION OF DEAN M. HARVEY
14                                             IN SUPPORT OF PLAINTIFFS’
                                               [PROPOSED] MOTION FOR
15                                             RECONSIDERATION
     THIS DOCUMENT RELATES TO:
16   All Actions
17

18

19

20

21

22

23

24

25

26

27

28
                                                     DECLARATION OF DEAN M. HARVEY IN SUPPORT
     1738008.1                                       OF [PROPOSED] MOTION FOR RECONSIDERATION;
                                                                               3:19-CV-000717-JST
 1               I, Dean M. Harvey, declare as follows:
 2               1.     I am a partner at the law firm of Lieff Cabraser Heimann & Bernstein, LLP (“Lieff
 3   Cabraser”), which has been appointed Interim Class Counsel. I am the lead attorney for this case
 4   at Lieff Cabraser. I have personal knowledge of the facts herein and, if called upon to testify to
 5   those facts, I could and would do so competently.
 6               2.     Lieff Cabraser employs attorneys on a full-time, long-term basis in four categories:
 7   Partners, Of Counsel, Associates, and Staff Attorneys. The firm’s Staff Attorneys support the
 8   firm’s organization, reading, coding, and analysis of the vast number of documents produced in
 9   civil litigation. They have degrees from reputable law schools, generally have years of
10   experience in civil litigation and document review and analysis in complex cases, and, like
11   Partners, Of Counsel, and Associates, have biographies posted on the firm’s website. They are
12   included in the firm’s continuing legal education programs. They are paid directly by the firm
13   and may receive benefits provided by the firm. The chief difference between Associates and
14   Staff Attorneys is that the latter have made the lifestyle and career choice to work a more limited
15   number of hours than traditional law firm Partners, Of Counsel, and Associates.
16               3.     Given the large number of complex cases the firm handles at a time, Lieff
17   Cabraser sometimes has the need for attorney document review and analysis support beyond the
18   firm’s regular, long-term staffing. When such needs arise, the firm retains the service of
19   “agency” or “contract” attorneys for discrete, shorter term projects. Often, attorneys who start
20   working for the firm while paid by an agency transition to direct employment by the firm.
21   Whether they are on payroll or paid through an agency, both staff and contract attorneys perform
22   substantially the same document review, analysis, and litigation support functions. The primary
23   difference between staff and contract attorneys is that they are compensated differently. All
24   utilize, to varying degrees, the firm’s infrastructure and resources, including, but not limited to:
25   the use of physical office space; the use of information technology support; the use of firm
26   administrative support (e.g., human resources, accounting services, and word processing);
27   assistance from the firm’s litigation support department for training on document review
28   platforms; and supervision by firm partners, senior associates, and senior staff. Lieff Cabraser
                                                                    DECLARATION OF DEAN M. HARVEY IN SUPPORT
     1738008.1                                            -1-       OF [PROPOSED] MOTION FOR RECONSIDERATION;
                                                                                              3:19-CV-000717-JST
 1   sets both staff and contract attorney rates based on market rates for lawyer services, primarily in
 2   the San Francisco and New York marketplaces (where Lieff Cabraser’s primary offices are
 3   located).
 4               4.   Contract and agency attorneys’ responsibilities are not mechanical, nor low-value.
 5   Documents produced by defendants have already been reviewed for responsiveness and
 6   relevance, so first-level review work is complete before Plaintiffs even receive the documents.
 7   Attorneys working on behalf of Plaintiffs then review and analyze these relevant documents,
 8   applying their experience and knowledge of the legal issues in the case to make judgments about
 9   the relative importance of documents to proving the elements of Plaintiffs’ claims. They work in
10   concert with other members of the litigation team to develop case-specific expertise. For
11   instance, documents that evince an anticompetitive conspiracy are often cryptic, because
12   sophisticated conspirators take steps to avoid creating “smoking guns.” These conspirators will
13   sometimes use code words, or take subtle actions inconsistent with economic self-interest absent
14   an understanding with their competitors. Identifying and analyzing these documents is a difficult
15   and critical task.
16               5.   Accordingly, all members of the litigation team, from contract and agency
17   attorneys to senior partners, work collaboratively to develop the factual expertise necessary to
18   assemble and understand the factual record that will prove Plaintiffs’ case. This work goes well
19   beyond simply reviewing and coding documents. Staff and contract attorneys draft memos
20   organizing and summarizing vast amounts of evidence; they assemble witness kits that are used to
21   prepare for depositions and to select deposition exhibits; they create and update casts of
22   characters, including work histories and biographies of key witnesses; they create and update
23   dictionaries of industry jargon and conspiracy code words; and so on.
24               6.   Staff and contract attorneys also apply their case-specific expertise of the law and
25   the facts to identify highly relevant and hot documents for the “Seed Set” in Technology-Assisted
26   Review (TAR) in cases where that technique is employed. The quality of the “Seed Set”
27   improves the reliability of the TAR process, which, in turn, increases efficiency and reduces the
28   number of hours necessary for manual review of documents. In particular, when TAR is utilized
                                                                   DECLARATION OF DEAN M. HARVEY IN SUPPORT
     1738008.1                                        -2-          OF [PROPOSED] MOTION FOR RECONSIDERATION;
                                                                                             3:19-CV-000717-JST
 1   in the Continuous Active Learning (“CAL”) mode, the computer learns from the contents of the
 2   Seed Set and is trained to identify more of the same types of documents from additional un-
 3   reviewed documents as they are produced. The computer identifies and feeds new proposed hot
 4   or highly relevant documents to a team of staff and associate attorneys on a priority basis for
 5   further review. These attorneys review and either affirm or correct the computer’s proposed
 6   coding. The computer automatically “digests” the decisions made by the attorneys and re-
 7   calibrates its learning process on a continuous basis. Through this iterative process, hot and
 8   highly relevant documents are identified quickly, on a priority basis, and in a more time- and
 9   cost-efficient way.
10               7.     Without the option of relying on contract attorneys to perform professional legal
11   services, Lieff Cabraser would have to re-assign those tasks to more senior staff attorneys,
12   associates, or partners, a practice that would not only cause delay in the litigation process, but
13   also result in higher legal costs to clients.
14               I declare under penalty of perjury under the laws of the United States that the foregoing is
15   true and correct.
16               Executed on the 18th of June, 2019, in San Francisco, California.
17
                                                                      /s/ Dean M. Harvey
18                                                                    DEAN M. HARVEY
19

20

21

22

23

24

25

26

27

28
                                                                     DECLARATION OF DEAN M. HARVEY IN SUPPORT
     1738008.1                                           -3-         OF [PROPOSED] MOTION FOR RECONSIDERATION;
                                                                                               3:19-CV-000717-JST
